November 9, 1932. The opinion of the Court was delivered by
After a conviction of murder and sentence to death, the appellant herein moved before the Circuit Court for a new trial upon after discovered evidence. His motion was refused, and this appeal is from the order of refusal.
The ground upon which the motion was made was that a juror, S.G. Windham, was related to the appellant by affinity, and also that the juror was prejudiced against him. At the hearing of the motion, the juror was examined in open Court, and after this examination and the reading of certain affidavits the Circuit Judge refused to grant the motion.
A complete history of this most mystifying case is set forth in the former appeal to this Court, as found in 162 S.C. 394,160 S.E., 742. The very nature of this case in all its aspects has caused this Court to lend a most patient ear to the petition of the appellant on two occasions, but we can find no error in the ruling of the Circuit Judge, whose order and reasons therefor will be reported.
It is the judgment of this Court that the order of the Circuit Court refusing the motion for a new trial be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES STABLER, CARTER, and BONHAM concur. *Page 383